—Final order of disposition, Family Court, Bronx County (Marjory Fields, J.), entered February 26, 1994, which placed the subject child with the Commissioner of Social Services for a period of up to 12 months, upon a fact-finding, that respondent had allowed the child to be sexually abused by another, unanimously affirmed, without costs.
The agency established by a preponderance of evidence that respondent, the child’s grandmother, knew or reasonably should have known that the child had been sexually abused by her paramour and that she failed to protect the child (Family Ct Act § 1012 [e] [iii]). Inasmuch as petitioner agency established a prima facie case, the burden of going forward shifted to respondent to rebut the evidence of culpability (Matter of Philip M., 82 NY2d 238, 244). However, respondent failed in this regard as she merely testified that she did not know who committed the first act of abuse in 1990, after which the child contracted gonorrhea, and that she did not believe that the second act had ever occurred.
We find that the Family Court properly placed the child with the Commissioner for a period of up to one year, in light of respondent’s history of denial of her paramour’s endangerment of her granddaughter, until her belated and reluctant acknowledgement of the possibility after testimony of petitioner’s expert at the dispositional hearing. Concur — Sullivan, J. P., Rosenberger, Wallach, Ross and Asch, JJ.